 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
      FOWLER PACKING COMPANY, INC., et                     Case No. 1:16-cv-00106-DAD-SAB
10    al.,
                                                           ORDER DIRECTING CLERK OF THE
11                   Plaintiffs,                           COURT TO TERMINATE ENRIQUE A.
                                                           MONAGAS AS COUNSEL OF RECORD
12           v.                                            FOR DEFENDANTS

13    DAVID M. LANIER, et al.,                             (ECF No. 86)

14                   Defendants.

15

16          On November 26, 2018, a notice of withdrawal of Enrique A. Monagas as counsel for

17 Defendants was filed. (ECF No. 86.) Defendants remain represented by other counsel in this

18 action and the withdrawal shall be accepted. Additionally, the Court recognizes that Christine

19 Baker has been succeeded by André Schoorl as Acting Director of the Department of Industrial
20 Relations, and therefore André Schoorl has been substituted in place of Christine Baker. Fed. R.

21 Civ. P. 25(d) (if “a public officer who is a party in an official capacity . . . ceases to hold office

22 while the action is pending . . . [t]he officer’s successor is automatically substituted as a party.”).

23          Accordingly, the Clerk of the Court is HEREBY DIRECTED to:

24          1.      Terminate Christine Baker as a party; and

25          2.      Terminate Enrique A. Monagas as counsel for Defendants David M. Lanier, in his

26                  official capacity as Secretary of the California Labor and Workforce Development

27                  Agency, Julie S. Su, in her official capacity as California Labor Commissioner,

28                  and André Schoorl, in his official capacity as Acting Director of the Department


                                                       1
 1              of Industrial Relations, who succeeded former Director Christine Baker as a party.

 2
     IT IS SO ORDERED.
 3

 4 Dated:   November 27, 2018
                                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
